                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )        CASE NO. 1:12CR366
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        ORDER ON VIOLATION OF
                                            )        CONDITIONS OF SUPERVISED
                                            )        RELEASE
MARQUISE J. WILKINS,                        )
                                            )
                      DEFENDANT.            )


       A violation report was filed in this case on October 9, 2018. This matter was

referred to Magistrate Judge George J. Limbert to conduct appropriate proceedings and to

file a report and recommendation. The magistrate judge reported that a supervised release

violation hearing was held on October 25, 2018, wherein the defendant admitted to the

following violation: Unauthorized Use of Drugs.

       The magistrate judge filed a report and recommendation on October 25, 2018, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release.

       A final supervised release violation hearing was conducted on November 14,

2018. Defendant Marquise J. Wilkins was present and represented by Attorney

Charles Fleming. The United States was represented by Assistant United States Attorney

Robert Corts. United States Probation Officer Jennifer Truxal and Supervising United

States Probation Officer Brian Laffin were also present.
       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

       IT IS ORDERED that because the defendant is being supervised in case

4:08CR230-01, the defendant’s supervised release in this case is terminated.



       IT IS SO ORDERED.



Dated: November 14, 2018
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                            2
